Citation Nr: 1208241	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications for service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of these claims.  First, the Veteran testified in October 2011 that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2006.  It is unclear whether such benefits, or any development leading to the favorable decision, concern his prostate cancer or erectile dysfunction.  Further, no attempts have been made to obtain any such records.  Therefore, the case must be remanded for to obtain copies of any decision or records pertaining to the Veteran's SSA benefits.  

Additionally, the Veteran has submitted a letter from Dr. Farrar, but there are no further records from such private provider.  During the October 2011 hearing, he also reported having checkups for enlarged prostate, which he believes led to his prostate cancer, at the Wadsworth Medical Center every 6-12 months from 1968 through 1995.  The Veteran also reported current VA treatment in Fort Worth and Dallas, as well as in Atlanta from 1987 through 2005, and at Brentwood/Los Angeles from 1969 to 1973.  The claims file currently includes VA records from Atlanta for the period from March 2002 to November 2006, as well as and VA records dated from April 1968 to May 1968 and December 1970 to August 1971, and a discharge summary for psychiatric treatment from November 1970 to March 1971.  As such, upon remand, the Veteran should be requested to complete the necessary authorization for VA to obtain any non-VA records, and efforts should be made to obtain the identified, outstanding VA and non-VA treatment records.  

With regard to the etiology of the current conditions, the Veteran primarily claims that his prostate cancer developed from his long-standing prostate enlargement and/or the medications he took to treat such condition.  He states that prostate enlargement was diagnosed within the year after he was discharged from service in April 1968, and prostate cancer was diagnosed in 2001.  The Board notes that the Veteran is not service-connected for prostate enlargement.  The Veteran also asserted during the hearing that his prostate cancer is due to exposure to gas during military training.  His prostate cancer was in remission as of the time of the hearing.

The Veteran asserts that his erectile dysfunction is secondary to the medications he has taken for many years to treat his service-connected schizophrenic reaction, paranoid type.  He has been in receipt of service connection for such disability effective since immediately after his discharge from service in April 1968.  The Veteran testified in October 2011 that he first noticed erectile dysfunction when he started taking Thorazine in 1968.  During a September 2008 VA examination, he reported having 75 percent erection capability and ejaculation prior to treatment for prostate and bladder cancers, and 0 percent capability after such treatment.

After all identified, available treatment records are associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his prostate cancer and erectile dysfunction.  The Board notes that the Veteran was afforded a VA examination in September 2008 concerning his claimed erectile dysfunction, and the examiner opined that such condition was not secondary to his psychotropic medication.  However, in addition to the outstanding records, the Veteran subsequently submitted opinions from a VA and private provider, as well as articles from the internet, indicating a possible relationship between his erectile dysfunction and psychotropic medications.  As such, a new VA examination is necessary to allow for consideration of such additional evidence.  The Veteran has not yet been afforded a VA examination concerning his prostate cancer, and he has not submitted a medical opinion as to this condition.  However, he testified that providers have told him that his prostate cancer developed from his prostate enlargement that was diagnosed shortly after service, or from medications.  

Also, the Veteran should be provided with proper notice as to the evidence and information necessary to establish service connection on a secondary basis.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice as to the evidence and information necessary to establish service connection for the claimed conditions as secondary to a service-connected disability.

2.  Request the Veteran to identify any outstanding treatment records since separation from service for any prostate condition or erectile dysfunction; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  In particular, he should be requested to provide authorization for any records from Dr. Farrar and Wadsworth Medical Center.  After obtaining any necessary authorizations, request copies of any identified, outstanding treatment records, including but not limited to any VA treatment records from Fort Worth and Dallas, as well as from Atlanta dated from 1987 March 2002, and from Brentwood/Los Angeles dated from 1969 to 1973.  

3.  Request copies of any determinations and records associated with the Veteran's SSA disability benefits.

4.  All requests and all responses for the above described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, the Veteran should be scheduled for a VA examination concerning his prostate cancer and erectile dysfunction.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's prostate cancer or erectile dysfunction was proximately caused or proximately worsened beyond its natural progression (aggravated) by any  medications taken to treat his long-standing service-connected schizophrenia?  All lay and medical evidence of record, to include the prior private opinion and two prior VA opinions as to erectile dysfunction, should be considered.

(b)  If not, is it at least as likely as not (probability of 50 percent or more) that the Veteran's current prostate cancer (in remission) or erectile dysfunction was incurred in or aggravated by his active duty service?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

